 

‘ Case 1:20-cr-00113-DAD-BAM Document 31 Filed 11/20/20 Page1of3
AO 199A (Rev. 12/11- EDCA [Fresno]) Order Setting Conditions of Release Page 1 of 3 Pages

 

 

UNITED STATES DisTRICT CouRT FJ Ler

 

for the
Eastern District of California NOV 2 8 2020
CLERK, u. Tein
EASTERN pis J ,2Our RT a
UNITED STATES OF AMERICA, ye
v. )

) CaseNo. _1:20-CR-113 DAD BAM

BRANDON CASTILLO, )

 

ORDER SETTING CONDITIONS OF RELEASE
IT IS ORDERED that the defendant’s release is subject to these conditions:
(1) The defendant must not violate federal, state, or local law while on release.
(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
the court may impose.

 

 

The defendant must appear at: United States District Court, 2500 Tulare Street, Fresno, California 93721
Place
on 3/10/2021 at 1:00 PM before Magistrate Judge Barbara A. McAuliffe

 

Date and Time

If blank, defendant will be notified of next appearance.

(5) The defendant must sign an Appearance and Compliance Bond, if ordered.
DEFENDANT’S RELEASE IS DELAYED UNTIL 8:00 AM ON 11/23/2020, WITH DEFENDANT TO BE
TRANSPORTED BY THE TEEN CHALLENGE STAFF DIRECTLY TO THE INPATIENT PROGRAM
 

J

AO 199B (Rev. 09/08- EDCA [Fresno]) Additional Conditions of Release (General)

4

Case 1:20-cr-00113-DAD-BAM Document 31 Filed 11/20/20 Page 2 of3

CASTILLO, Brandon
Doc. No. 1:20CR00113-1

ADDITIONAL CONDITIONS OF RELEASE

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance of the defendant and the safety of other
persons and the community, it is FURTHER ORDERED that the release of the defendant is subject to the conditions marked below:

4

(6)

The defendant is placed in the custody of:

Name of person or organization Guadalupe Tonie Hernandez

who agrees (a) to supervise the defendant in accordance with all conditions of release, (b) to use every effort to assure the appearance of the
defendant at all scheduled court proceedings, and (c) to notify the court immediately in the event the defendant violates any conditions of
release or disappears.

HERA A BS

|

HA

SIGNED: /s/ Guadalupe Tonie Hernandez

 

CUSTODIAN

The defendant must:

(a). report on a regular basis to the following agency:

Pretrial Services and comply with their rules and regulations;

(b) report as directed to the Pretrial Services Agency on the first working day following your release from
custody;

(c) travel restricted to Eastern District of California, unless otherwise approved in advance by PSO;

(d) report any contact with law enforcement to your PSO within 24 hours;

(e) cooperate in the collection of a DNA sample;

(f) not apply for or obtain a passport or any other traveling documents during the pendency of this case;

(g) not possess, have in your residence, or have access to a firearm/ammunition, destructive device, or
other dangerous weapon; additionally, you must provide written proof of divestment of all
firearms/ammunition, currently under your control;

(h) submit to drug and/or alcohol testing as approved by the Pretrial Services Officer. You must pay all or
part of the costs of the testing services based upon your ability to pay, as determined by the Pretrial
Services Officer;

(i) abstain from the use of alcohol, or any use of a narcotic drug or other controlled substance without a
prescription by a licensed medical practitioner; and you must notify Pretrial Services immediately of
any prescribed medication(s). However, medical marijuana, prescribed and/or recommended, may not
be used;

(j) participate in the substance abuse treatment program at Teen Challenge inpatient facility, and comply
with all the rules and regulations of the program. You must remain at the inpatient facility until released
by the pretrial services officer, a responsible party, approved by Pretrial Services, must escort you to
all required court hearing and escort you back to the inpatient facility upon completion of the hearing;

(k) attempt to clear all outstanding warrants within 120 days of your release from custody;

(1) upon successful completion of Teen challenge, you must reside at an address approved by Pretrial
Services and you must not change your residence or absent yourself from this residence for more than
24 hours without the prior approval of the pretrial services officer;

(m) upon successful completion of Teen Challenge, you must seek and/or maintain employment and
provide proof of same as requested by your pretrial services officer;

(n) upon successful completion of Teen Challenge, you must participate in a program of medical or

psychiatric treatment, including treatment for drug or alcohol dependency, as approved by the pretrial
services officer. You must pay all or part of the costs of the counseling services based upon your ability
to pay, as determined by the pretrial services officer; and,

USMS SPECIAL INSTRUCTIONS:

(0)

have your release on bond delayed until November 23, 2020, at 8:00 am, at which time you will be
transported by Teen Challenge staff directly to the inpatient treatment program.

Page [2] of [3] Pages
 

 

205 Che 19 C as v. Custi'Sgd
Casé 1:20- (2 200 3-DAD-BAM Bocument 31 Filed 11/20/20 _ Page 3 gi 3
AO 199¢ (Rev. 09/08- EDCA [Fresno]) Advice of Penalties

ADVICE OF PENALTIES AND SANCTIONS

Pages

ce Oh. Linon

 

 

TO THE DEFENDANT:
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

Violating any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a ,
revocation of your release, an order of detention, a forfeiture of any bond, and a prosecution for contempt of court and could result in
imprisonment, a fine, or both.

While on release, if you commit a federal felony offense the punishment i is an additional prison term of not more than ten years
and for a federal misdemeanor offense the punishment is an additional prison term of not more than one year. This sentence will be
consecutive (i.e., in addition to) to any other sentence you receive.

It is a crime punishable by up to ten years in prison, and a $250,000 fine, or both, to: obstruct a criminal investigation;
tamper with a witmess, victim, or informant; retaliate or attempt to retaliate against a witness, victim, or informant, or intimidate or
attempt to intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or
intimidation are significantly more serious if they involve a killing or attempted killing.

If, after release, you knowingly fail to appear as the conditions of release require, or to surrender to serve a sentence,
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted of:

(1) an offense punishable by death, life imprisonment, or imprisonment for a term of fifteen years or more ~- you will be fined

not more than $250,000 or imprisoned for not more than 10 years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years -- you will be fined not

more than $250,000 or imprisoned for not-more than five years, or both;

(3) any other felony — you will be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor— you will be fined not more than $100,000 or imprisoned not more than one year, or both,

A term of imprisonment imposed for failure to appear or surrender will be consecutive to any other sentence you receive. In
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgment of the Defendant
I acknowledge that I am the defendant in this case and that I am aware of the conditions of release. I promise to obey all

conditions of release, to appear as directed, and surrender to serve any sentence imposed. I am aware of the penalties and sanctions
set forth above.

 

x Lh secede

Defendant's Signature

Directions to the United States Marshal

CHET The defendant is ORDERED released after processing.

Date: (20/10 Se F Lh

Judicial Officer’s Signature

Cac p (Facyean, US. Magitime Fuge

Printed name and title

 

DISTRIBUTION: COURT DEFENDANT PRETRIALSERVICE U.S.ATTORNEY U.S. MARSHAL
